Reasons for Allowance
Claims 25-34 are allowable.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 25, of the closest prior arts Asterjadhi (US 20130223345 A1) discloses in paragraphs 57-59 and 86 receiving a block ACK in response to transmitting an A-MPDU, wherein the block ACK contains bitmap fields and control fields as in the instant claim. However, Asterjadhi does not disclose that the bitmap fields may have variable lengths from a set of lengths indicated in the control field according to the type of block ACK, nor that the number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to this length. Noh (US 20120314697 A1) discloses in paragraph 71 that the bitmap field may have variable lengths according to the length of the block ACK. However, Noh also does not disclose that the bitmap field is determined as one in the set of lengths in the control field based on the type of the block ACK nor that the number of MSDUs or A-MSDUs capable of transmitting an ACK is determined according to this length. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claim 25 obvious, over any of the prior art of record, alone or in combination. Claim 30 is similar to claims 25 and deemed allowable for similar reasons. Claims 26-29 and 31-34 depend on claims 25 and 30 and are allowable based on their dependence to claims 25 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412